\¢W`lo\ul~hb)~

10
ll
l
l
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UN

 

se 3:18-cv-OO439-RCJ-WGC Document 19 Filed 01/28/19 Page 1 of 10

UNITED S'I`ATES DISTRICT COURT

 

 

 

 

 

 

 

 

DISTRICT OF NEVADA
Case #3:18-cv-00439
MELVYN KLEIN, Derivatively on Behalf g
of CRMAT TECHNOLOGIES, INC., )
VERIFIED PETlTION FOR
Plaintiff(s), g PERM.ISSION TO PRACTICE
) IN 'I'HIS CASE ONLY BY
vs` § N)T'r?m BXRN<()¥ 141]1)13 coul]z)r
TODD C. FREELAND, RAVIT BARNIV,
DAN FALK, DAvu) GRANOT, sTAN H. ) $BH§§H§£€N OF
KoYANAGl, Yulcnl leHlGoRl, er al. §
Defendant(s). 3
FILING FEE 18 $250.00
D°mi"iq'~l¢ N- F °1"‘¢51 , Petitioner, respectfully represents to the Court:
(name of petitioner)
l. That Petitioner is an attorney at law and a member of the law firm of
White & Case LLP
Wn name)
with offices at 1221 Avenue of the Americas g
(street addre§)
New Yorl< 9 New York j 10020 ,
(Bt@ (state) (zip rson
212-819-8200 , dominique.forrest@whitecase.com
(area code + t€Ephone number) (Email address)
2. ‘I`hat Petitioner has been retained personally or as a member of the law firm by
S°° Ana°hm°nt A' to provide legal representation in connection with
[cli¢m(s)]

the above_entitled case now pending before this Coul’t.

Rev. 5/|6

 

 

 

\°W`IQ\MAWN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00439-RCJ'WGC Document 19 Filed 01/28/19 Page 2 of 10

 

3. That since Ma)'(; l» ;015 g Petitioner has been and presently is a
ate
member in good standing of the bar o the highest Court of the State of New York
(state)

where Petitioncr regularly practices law. Petitioner shall attach a certificate from the state bar or
from the clerk ofthe supreme court or highest admitting court of each state, territory, or insular
possession of the United States in which the applicant has been admitted to practice law certifying
the applicant's membership therein is in good standing.

4. That Petitioner was admitted to practice before the following United States Distriet
Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
of other States on the dates indicated for each, and that`Petitioner is presently a member in good

standing of the bars of said Courts.

 

 

 

 

 

 

 

Court Date Admitted Bar Number
None.
5. That there are or have been no disciplinary proceedings instituted against petitioner,

nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
or administrative body, or any resignation or termination in order to avoid disciplinary or

disbarment proceedings, except as described in detail below:
one.

 

2 Rev. 5/16

 

Case 3:18-cv-00439-RCJ-WGC Document 19 Filed 01/28/19 Page 3 of 10

6. That Petitioner has never been denied admission to the State Bar ofNevada. (Give

particulars if ever denied admission):

lNOl'lC.

 

 

7. That Petitioner is a member of good standing in the following Bar Associations.

 

 

 

8. Petitioner has filed application(s) to appear as counsel under Local Rule lA |1-2

(rorm¢ny La lA 10.2) during the past three (3) years in the following matters: (sm¢ "non¢" irm applications

 

 

Date of Application Cause Title of Court Was Application
Administrative Body Granted or
or Arbitratgr J;g_gi_ed
Oct. 16, 2018 Costas v. Orrnat et al. No. l8£v-27l (D. Nev.) Granted

 

 

 

 

 

(lf nccessary, please attach a statement of additional applications)
9. Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
extent as a member of the State Bar of Nevada.
10. Petitioner agrees to comply with the standards of professional conduct required of
the members of the bar of this court.
l l. Petitioner has disclosed in writing to the client that the applicant is not admitted to

practice in this jurisdiction and that the client has consented to such representation

3 n¢v. sms

 

 

 

C se 3:18-cv-00439-RCJ~WGC Document 19 Filed 01/28/19 Page 4 of 10

That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
FOR THE PURPOSBS OF THlS CASE ONLY.

\ d
Pcationer’s signature

STATE <>r __r_¢w_w>_ri_<___ )
COU`NTY OF New York g

D°mi"i¢l“¢ N~ F°" 631 . Petitioner, being first duly sworn, deposes and says:

That the foregoing statements are true. `_

_ ' Petitioner’s signature
Subscribed and sworn to before me this

‘1’{/\ day of_\Em_uM%__. B_/i_ SANURA BRC|.IGHT°N~
Notary Fubllc, State ct Now York

omi;::ai:iansomes
n Queene ¢eun
commission swim sopi. zo:ii'l@.l

  

DESIGNATION OF RESIDENT AT`I`ORNEY ADM[TTED TO
THE BAR OF THIS COURT AND CONSENT 'I'HERETO.

Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner

believes it to be in the best interests of the client(s) to designate M&fth¢W Addi$°n .
(name of local counsel)

Attorney at Law, member of the State of Nevada and previously admitted to practice before the

above-entitled Court as associate resident counsel in this action. The address and emai| address of

said designated Nevada counsel is:

 

 

 

McDonald Carano; 100 West Libeny Street lOth Floor y
(street address)
Reno 9 Nevada J 89501 ,
(city) (state) jzip code)
775-778-2000 g maddison mcdonaldcarano.com
(aTea cod€+ telephone number) ( ail address)

4 Rev. 5/16

 

 

l
2
3
4
5
6
7
8
9

io
11
12
13
14
15
16..
17
is
19
20
21
22
23
24
25
26
21
28

 

se 3:18-cv-00439-RCJ-WGC Document 19 Filed 01/28/19 Page 5 of 10

By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
agreement and authorization for the designated resident admitted counsel to sign stipulations

binding on all of us.

APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

The undersigned party(ies) appoint(s) Mat¢h¢W Addi$°n as
(name of local counsel)

his/her/their Designated Resident Nevada Counsel in this case.
ann SV`” ' X\_

@am's signature)
LYNN A\»S\'E¢~ up b L€(a't’t\» Ndv\`&c¢- QMAX'
(type or print patty name, title)

 

 

(party's signature)

 

(type or print party name, title)

CONSENT OF DESIGNEE
The undersigned hereby consents to serve as associate resident Nevada counsel in this ease.

[LW'\<LMM`/`_

lfsignat&f ResidenY/(Nevada Counsel’s signature

4201 maddi son@mcdonal dcarano . com
Bar number Email address

APPROVED; /7
Dated: this H dayo 20__.

5 R¢v. s/ic

 

Case 3:18-cv-00439-RCJ-WGC Document 19 Filed 01/28/19 Page 6 of 10

Attachment A.

2. That Petitioner has been retained personally or as a member of the law firm by §_tan_I-L

§oyanagi, §tagigy B, §tgg, §mn Wgng, to provide legal representation in connection with the
above-entitled case now pending before this Court.

Case 3:18-cv-00439-RCJ'WGC Document 19 Filed 01/28/19 Page 7 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

MELVYN KLEIN, Derivatively on Behalf of
ORMAT TECHNOLOGIES, l'NC.,

.: :l - -
Plaimiffs’ No 3 8 cv 00439

v' cERTiFiCATIoN oF DoMINIQUE

TODD c. FREELAND, RAviT BARNiv, DAN FORREST

FALK, DAVID GRANOT, STAN H.
KOYANAGI, YUICHI NISHIGORI, STANLEY
B. STERN, BYRON WONG, DAFNA SHARIR,
ISAAC ANGEL, and DORON BLACHAR,

Def¢ndants,
-and..
ORMAT TECHNOLOGIES, INC.,

Nominal Defendant.

 

 

I, Dominique N. Forrest, certify pursuant to LR IA ll-2(b)(3) that the following information

is true and correct:

1. I am an associate of the law firm White & Case LLP, 1221 Avenue of the Americas, New

York, New York 10020.

2. l am a member in good standing in every jurisdiction in which l have been admitted to

practice.

3. Attached as Exhibit A is my Certificate of Good Standing to the Supreme Court for the

State of New York, Appellate Division, First Judicial Department.

Case 3:18-cv-00439-RCJ~WGC Document 19 Filed 01/28/19 Page 8 of 10

Dominique a Forrest

Subscribed and sworn before me this M day of 5 201?.
Mi/ ibm itc j
oke/wl

8ANORA BROUGHTON
Notary Fublle, State el New York
No. 0|18€1}’-15018‘16°3°`"“y
oualllled n noon
Cominlealoi\ Etplm Sept. 20. °')_D_Ql

Case 3:18-cv-00439-RCJ-WGC Document 19 Filed 01/28/19 Page 9 of 10

EXHIBIT A

Case 3118-CV-00439-RC.J-WGC Document 19 Filed 01/28/19 Page 10 Of 10

Appellate Division of the Supreme Court
of the State of New York

Fi'rst Judicial Department

I, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of New York, First Judicial
Department, certify that

DOMINIQUE NICOLE FORREST
was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of New York on
May 11, 2015, has duly taken and subscribed the oath of office
prescribed by Iaw, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file in my office, has duly registered with
the administrative office of the courts, and according to the records
of this court is in good standing as an attorney and counsellor at

law.

In Witness Whereof, I have hereunto set my
hand and affixed the seal of this court on

January 1'1,,_ 2019

.»¢'” .
1 257 f/

Clerk of the Court

 

